United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0776
Issued: October 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2016 appellant filed a timely appeal from the November 23, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence on
September 15, 2014 causally related to his March 18, 2013 employment injury.
FACTUAL HISTORY
On July 11, 2013 appellant, then a 47-year-old inspector, filed a traumatic injury claim
(Form CA-1) alleging that on March 18, 2013 he slipped and slid down steps during the
1

5 U.S.C. § 8101 et seq.

performance of duty. He reported an injury to his right elbow, left shoulder blade, left hand, and
left calf and indicated that he had pain and tightness in his neck. Appellant stopped work on
March 18, 2013 and returned to work on March 20, 2013.
In a March 18, 2013 report, Dr. Marc S. Wise, Board-certified in emergency medicine,
reported that appellant slipped on approximately five steps and fell at work. Appellant
complained of neck and left shoulder pain. Views of the left scapula demonstrated no fracture or
bony abnormality. An impression of shoulder contusion was provided. A copy of the March 18,
2013 left x-ray scapula report was provided2 along with a July 26, 2013 request for physical
therapy authorization for appellant’s neck and right shoulder was provided by Dr. Dennis M.
Anthony, a Board-certified internist. As appellant lost minimal or no time loss from work, his
case was administratively handled by OWCP to allow medical payments up to $1,500.00.
On October 7, 2014 appellant filed a claim for a recurrence for medical treatment (Form
CA-2a), noting the date of recurrence as September 15, 2014. He alleged that he experienced
frequent pain and stiffness in his neck and right shoulder area and that his neck had never been
“normal” since his injury. Appellant then stopped work on October 14, 2014 and submitted
claims for compensation (Form CA-7) from November 2 through 29, 2014. The employing
establishment verified that he was in a leave without pay status.
OWCP formally adjudicated the traumatic injury claim and accepted the claim for a left
shoulder contusion.
In an October 27, 2014 letter, OWCP indicated that the evidence was insufficient to
establish the claim for a recurrence and requested that appellant provide additional factual and
medical evidence, including a well-rationalized opinion from a physician, supported by objective
findings, that his accepted condition materially worsened/changed, without intervening cause, to
the point that he became disabled. Appellant was afforded 30 days to submit this additional
evidence.
In a November 3, 2014 statement, appellant stated that he had frequent pain since the
injury and experienced temporary relief with visits to his physician. He explained that he had no
new injuries and that he continued to work, hoping for recovery, but it never came and now the
pain had become unbearable.
In an October 14, 2014 disability note, Dr. B. Kirk Brown, a chiropractor, indicated that
appellant should not report to work on October 13 and 14, 2014 due to acute neck and arm pain.
An October 15, 2014 Provider Enrollment Form from Dr. Brown was also submitted. In an
October 20, 2014 chiropractic report, he indicated that appellant was initially seen on
October 13, 2014 for right neck and upper back pain extending down his right arm into his
fingers which he related to a March 18, 2013 incident at work when he slipped on the stairs and
fell hard on his right elbow causing whiplash injury to his neck. Appellant indicated that he went
to the hospital and was told he suffered a whiplash injury to his neck. He also sought out
chiropractic treatment. Appellant indicated that the pain and stiffness never left. He also
indicated a recent worsening of his symptoms without new injuries or intervening incidents.
2

The Board notes that an x-ray of the right scapula was ordered, but the results were for the left scapula.

2

Dr. Brown provided examination findings and took a cervical x-ray, which revealed extreme
forward weight bearing of the C-spine and head with mild mid-cervical degenerative changes. A
diagnosis of cervical and upper dorsal sprain/strain with suspicion of cervical disc involvement
was provided, which Dr. Brown opined was directly related to the March 18, 2013 fall. He
indicated that appellant had no similar condition prior to that injury, nor any intervening injury
since then. Dr. Brown noted that he had not ever returned to a pain-free condition of his neck,
upper back, and right upper extremity. He further noted that, since October 13, 2014, appellant
has not been able to return to his employment.
Medical records dated March 26, July 12 and 26, and December 2 and 31, 2013, and
April 2, October 9 and 22, and November 7, 2014 from Dr. Anthony were also provided.
Dr. Anthony noted appellant’s subjective complaints, provided examination findings, and
diagnosed neck pain. In a November 7, 2014 prescription slip, he diagnosed neck pain and
ordered a C-spine x-ray with contrast. In a December 1, 2014 report, Dr. Anthony indicated that
appellant had been a patient with his practice since June 2012. Appellant was seen on March 26,
2013 with complaints of neck pain and upper back pain status post a fall at work on
March 18, 2013. Dr. Anthony noted prescription narcotics that were prescribed and that cervical
and thoracic spine x-rays were ordered. He also listed the dates appellant was seen.
Dr. Anthony opined that appellant’s current symptoms of neck and back pain were a direct result
of his initial work injury. He indicated that, due to the ongoing nature of pain and the extent of
his injury, appellant needed a magnetic resonance imaging (MRI) scan to rule out any structural
issues.
In a December 5, 2014 report, Dr. Anthony diagnosed neck pain and cervical disc
herniation. He requested a cervical spine MRI scan without contrast be authorized.
A March 27, 2013 x-ray of the thoracic spine and a March 27, 2014 x-ray of the cervical
spine were provided.
By decision dated December 15, 2014, OWCP denied the recurrence claim. It found that
the evidence of record did not provide a well-rationalized physician opinion supported by
objective findings that appellant’s accepted condition had materially worsened/changed, without
intervening cause, to the point where he was disabled.3
On January 21, 2015 OWCP received appellant’s January 8, 2015 request for
reconsideration. Appellant submitted duplicative evidence previously of record along with new
evidence not previously considered, which included a cervical spine MRI scan report dated
December 3, 2014. The report provided an impression of focal right paracentral and foraminal
disc herniation C5-6 to the right, primarily affecting the right C6 nerve root within the foramen.
A physical therapy request dated December 5, 2014 provided a diagnosis of cervical disc
herniation.
In a December 28, 2014 report, Dr. Brown explained that he had never, in 29 years of
practice, treated a federal workers’ compensation case. He indicated that he was unfamiliar with
3

While appellant had initially claimed a recurrence of medical treatment, he subsequently also claimed periods of
disability. OWCP thereafter treated this claim as a claim for recurrence of disability.

3

the federal requirements and did not know that he needed to diagnose subluxation. Dr. Brown
clarified that he had initially treated appellant for a diagnosis of cervical subluxation and
provided an undated, unsigned “[w]orking [d]iagnosis [s]heet” with checkmarks in front of the
following diagnoses: subluxation, cervical; C-sprain/strain-hyper flexion/extension; neuralgia;
and subluxation thoracic. He also sought to clarify the diagnoses associated with the initial
injury and noted that the left shoulder was not involved. Dr. Brown indicated that the notes from
appellant’s previous chiropractor would corroborate this. In support of his comments, he
provided a copy of his previously submitted October 20, 2014 report.
In a December 29, 2014 report, Dr. Anthony reiterated that he had been appellant’s
physician since 2012. He reported evaluating appellant’s neck pain from March 26, 2013 to the
present. Dr. Anthony noted that cervical and thoracic x-rays taken at that time appeared to be
normal, noting that pain continued despite conservative measures. The cervical spine MRI scan
performed in December 2014, revealed a C5-6 disc herniation. Dr. Anthony noted findings on
examination of decreased range of motion in the neck, neck pain, and right arm pain and
numbness. He also reported a headache at the base of the skull and an exacerbation of symptoms
when coughing or sneezing. Dr. Anthony also reported a new onset of arm and hand numbness
just three to four days prior to his December 22, 2014 examination. He opined that the ongoing
symptoms were a direct result of the March 18, 2013 work injury.
By decision dated November 23, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.4 Disability means the incapacity, because of an
employment injury, to earn the wages the employee was receiving at the time of injury. It may
be partial or total.5
A recurrence of disability means an inability to work, after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.6
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.7 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.8 As distinguished from a recurrence of
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

Id. at § 10.5(x).

7

Id. at § 10.5(y).

8

Id.

4

disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.9 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.10
If appellant claims that a condition not accepted or approved by OWCP was due to his
employment injury, he bears the burden of proof to establish that the condition is causally related
to the employment injury.11 To establish a causal relationship between the condition, as well as
any attendant disability, claimed and the employment event or incident, the employee must
submit rationalized medical opinion evidence, based on a complete factual, and medical
background, supporting such a causal relationship.12 Causal relationship is a medical issue and
the medical evidence generally required to establish causal relationship is rationalized medical
opinion evidence.13 The physician’s opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.14
ANALYSIS
OWCP accepted that appellant’s slip and fall on March 18, 2013 resulted in a contusion
of the left shoulder region. Appellant subsequently claimed a recurrence due to a change or
worsening of his accepted work-related condition. He specifically claimed a worsening of his
condition involving the neck and right shoulder and arm region. The Board notes that, while
appellant initially reported injuring his right elbow and having pain and tightness in his neck,
OWCP had not accepted those conditions as work related. Thus, appellant bears the burden of
proof that those conditions are causally related to the March 18, 2013 work injury.15 The Board
finds that he did not meet his burden of proof.
Several reports were provided from Dr. Anthony. The record indicates that appellant
started seeing Dr. Anthony on March 26, 2013 and that appellant was diagnosed with neck pain.
In his December 1, 2014 report, Dr. Anthony noted the history of the March 18, 2013 fall at
work and opined that appellant’s current symptoms of neck and back pain were a direct result of
his initial work injury. However, these reports offer a conclusion, but lack a diagnosis and

9

Id. at § 10.5(x).

10

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

11

Jaja K. Asaramo, 55 ECAB 200 (2004).

12

Jennifer Atkerson, 55 ECAB 317 (2004).

13

Elizabeth Stanislav, 49 ECAB 540, 41 (1998).

14

Gary L. Fowler, 45 ECAB 365, 371 (1994).

15

J.V., Docket No. 11-0764 (issued January 24, 2012).

5

medical rationale explaining causal relationship.16 Moreover, the Board has held that pain is
generally considered a symptom and not a firm medical diagnosis.17 Thus, these reports are
insufficient to support appellant’s claim.
In a December 29, 2014 report, Dr. Anthony reported that, while cervical and thoracic xrays taken on March 26, 2013 appeared to be normal, appellant’s pain continued and a cervical
spine MRI scan in December 2014 revealed a C5-6 disc herniation. He noted appellant’s
continuing symptoms as well as new symptoms of arm and hand numbness three to four days
prior to his December 22, 2014 examination. Dr. Anthony opined that appellant’s ongoing
symptoms were a direct result of the March 18, 2013 work injury. While he diagnosed C5-6 disc
herniation and opined that appellant’s ongoing symptoms were related to the March 18, 2013
work injury, he failed to provide any medical rationale explaining the nature of the relationship
to the diagnosed condition and the March 18, 2013 work injury.18 Thus, this report is
insufficient to establish appellant’s claim.
Appellant also submitted several reports from Dr. Brown, a chiropractor. Section
8101(2) of FECA provides that chiropractors are considered physicians only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary.19 Thus, where x-rays do not demonstrate a subluxation (a diagnosis of a subluxation
based on x-rays has not been made), a chiropractor is not considered a physician, and his or her
reports cannot be considered as competent medical evidence under FECA.20 In his
December 28, 2014 report, Dr. Brown indicated that he had diagnosed cervical spine subluxation
on his “working diagnosis sheet,” but had not placed it into the October 20, 2014 report because
it was not a requirement of the Ohio state workers’ compensation program. However, in the
October 20, 2014 report, he interpreted the x-rays and noted that the findings were consistent
with cervical and upper dorsal sprain/strain with “suspicion of cervical disc involvement.” Thus,
Dr. Brown’s October 20, 2014 report conflicts with his statement that he had definitively
diagnosed a cervical subluxation. Additionally, the undated and unsigned diagnosis worksheet,
unaccompanied by a discussion that the subluxation was demonstrated by x-ray, is of little
probative value to support that he had diagnosed a subluxation, based on x-ray examination.
Because Dr. Brown did not diagnose a subluxation of the spine by x-ray, he is not considered a
physician pursuant to section 8101(2) and his opinion on causal relationship of appellant’s neck
16

See T.O., Docket No. 16-0423 (issued June 20, 2016), a mere conclusion without the necessary rationale
explaining how and why the physician believes that appellant’s work activities could result in the diagnosed
condition is insufficient to meet his burden of proof.
17

P.S., Docket No. 12-1601 (issued January 2, 2013); J.W., Docket No. 11-1475 (issued December 7, 2011);
Robert Broome, 55 ECAB 339 (2004).
18

Supra note 16.

19

5 U.S.C. § 8101(2); see also section 10.311 of the implementing federal regulations provides: (c) A
chiropractor may interpret his or her x-rays to the same extent as any other physician. To be given any weight, the
medical report must state that x-rays support the finding of spinal subluxation. OWCP will not necessarily require
submittal of the x-ray or a report of the x-ray, but the report must be available for submittal on request.
20

See Susan M. Herman, 35 ECAB 669 (1984).

6

conditions are of no probative value.21 Thus, his reports are insufficient to establish appellant’s
claim.
The diagnostic testing of record is also insufficient to establish appellant’s claim. While
some of the tests describe his current medical conditions or find no changes from past conditions,
the interpreting physician failed to provide any opinion on the cause of his current medical
conditions. The Board has found that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.22 Therefore, these diagnostic reports fail to establish causal relationship and
appellant’s recurrence claim.
Appellant was advised by October 27, 2014 letter of the evidence needed to establish his
claim for recurrence of disability, including rationalized medical evidence from his attending
physician supporting a causal relationship between the accepted conditions, and his condition on
and after October 14, 2014. As he failed to submit such evidence, he failed to meet his burden of
proof.23
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence
causally related to his March 18, 2013 employment injury or the accepted conditions.

21

T.T., Docket No. 07-1887 (issued January 8, 2008).

22

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

23

Beverly A. Spencer, 55 ECAB 501 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 23, 2015 is affirmed.
Issued: October 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

